Case 6:19-cv-00458-PGB-LRH Document 16-1 Filed 08/19/19 Page 1 of 2 PageID 62




                   EXHIBIT A
Case 6:19-cv-00458-PGB-LRH Document 16-1 Filed 08/19/19 Page 2 of 2 PageID 63



       PALM BEACH DAILY BUSINESS REVIEW
                   Published Daily except Saturday, Sunday and
                                  Legal Holidays
                   West Palm Beach, Palm Beach County, Florida


 STATE OF FLORIDA
 COUNTY OF PALM BEACH

                                                                                                       l{oTtcE oF rtorlTtolt/
     Before the undersigned authority personally appeared                                         ]{OTICE TO GrAtilAraTs    oF
 JOSHUA HENRY, who     on oath says that he or she is the                                                cotPuultT       FoR
 LEGAL CLERK, Legal Notices of the Palm Beach Daily                                               EXOI{ERAT|Oil FROil OR
 Business Review f/k/a Palm Beach Review, a daily (except                                         LITTTATIOI{ OF IIABILITY
                                                                                               UNITED STATES DISTRICT COURT
 Saturday, Sunday and Legal Holidays) newspaper,
                                                                                                  MIDDTE DISTRICT OF FLORIDA
 published at West Palm Beach in Palm Beach County, Florida;                                      ORLANDO DIVISION
 that the attached copy of advertisement, being a Legal                                           IN ADMIRALTY
 Advertisement of Notice in the matter of                                                         CASE NO. 6:1 9-CV-458-Or|-40LRH
                                                                                               IN THE MATTER OF KING MARITIME &
                                                                                                  EQUIPMENT LLC as Owner of the
 6 19-CV-458-ORL-40LRH                                                                          2015 Yamaha HtN YAMA4538CS1S
 NOTICE OF MONITION/ NOTICE TO CLAIMANTS OF                                                     Notice is.hereby given that petitioner,
 COMPLAINT FOR EXONERATION FROM OR LIMITATION OF                                              KING MARITIME & EQUIPMENT LLC,
 LIABILITY - IN THE MATTER OF KING MARITIME & EQUIPMENT                                       has filed a Verified Petition pursuant
                                                                                              to Title 46 U.S.C.    SS 30501 et seq.,
 LLC AS O\ANER OF THE 2015 YAMAHA HIN YAMA4538C515
                                                                                              as. amended,   for exoneration from
                                                                                              or limitation of liability of all claims
in the U S DISTRICT Court,                                                                    for any injuries, loss, destruction or
was published in said newspaper in the issues of                                              damage arising out of the alleged
                                                                                              incident which occurred in Volusia
                                                                                              County, Florida on or about June 3,
 06 I 1 912019 061261201   I   07 tO3 t20   1   I   07 I I Ot201   I                          2018, as more fully described in the
                                                                                              Verified Petition.
        Affiant further says that the said Palm Beach Daily                                     All persons having sdch         claims
                                                                                              must file their respective claims, as
 Business Review is a newspaper published at Palm Beach,                                      provided in Rule F of the Supple-
 in said Palm Beach County, Florida and that the                                       said   mental Rules for Certain Admiralty
newspaper has heretofore been continuously published in                                       and Maritime Claims of the Federal
said Palm Beach County, Florida each day (except Saturday,                                    Rules of Civil Procedure, with the
                                                                                              Clerk for the United States District
Sunday and Legal Holidays) and has been entered as                                            Court for the Middle District of Florida,
second class mail matter at the post ofiice in West Palm                                      Orlando Division, George C. Young
Beach in said Palm Beach County, Florida, for a period of one                                 Federal Annex Courthouse, 401 West
year next preceding the first publication of the attached copy                                Central Boulevard, Orlando, Florida
                                                                                              32801 and serve a copy on counsel
of advertisement; and afftant further says that he or she has                                 of record for Petitioner, J. MICHAEL
neither paid nor promised any person, firm or corporation any                                 PENNEKAMP, ESQ., FOWLER WHITE
discount, rebate, commission or refund for the purpose of                                     BURNETT, PA, 1395 Brickell Ave., 14th
securing this advertisement for publication in the said                                       Floor, Miami, Florida 33131, on or
                                                                                              before July 22, 2019, or be defaulted.
newspaper
                                                                                                 lf any Claimant desires to contest
                                                                                              either the right to exoneration from
                                                                                              or the right to limitation of liability,
                                                                                              he or she shall lile and serye on
                                                                                              counsel for Petitioner an answer to
           and subscribed
                                                                                              the Verified Petition on or before the
10                                                                                            aforesaid date unless his or her claim
                                                                                              has included an answer so designed
                                                                                              or be defaulted.
                                                                                                 Orlando, Florida this 7th day of June,
                                                                                              201 9.
       UA HENRY personally known to me                                                             ELIZABETH WARREN,
                                                                                                   CLERK OF COURT
                                                                                              (Circuit Court Seal)
                                   *dst     ?r.,        Notary Pubtrc Stare of Flonda              Ann Lindstrand
                                                                                                   Deputy Clerk
                                  ;,W:
                                   .rsr.1roY fli?31#;f;rux0,;;;
                                                        Exptres        1   1122t2022
                                                                                              6119-26713-10        19-35/0000407728P
